Citation Nr: 1546365	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  08-15 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for aggravation of a right shoulder disability, claimed as a result of VA hospital treatment on July 8, 1999.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to May 1952.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the San, Diego, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2014, the Veteran testified at video conference hearing before a now retired Veterans Law Judge; a transcript is of record.  In August 2015, VA sent correspondence to the Veteran asking whether he desired another Board hearing; and informing him that if he did not respond, it would be presumed he did not want another hearing.  No response was received.

In December 2014, the Board remanded the case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for the aggravation of a right shoulder disability, claimed as a result of VA hospital treatment on July 8, 1999.

The Veteran has a longstanding history of right shoulder rotator cuff tear.  

From June to August 1999, the Veteran conducted in-patient rehabilitation for an unrelated health condition at Long Beach VAMC. 

On July 9, 1999, the Veteran reported new onset right shoulder pain incurred while exercising on an ergometer or while reaching for something the night before.  An MRI showed rotator cuff tear on July 26, 1999. 

The Veteran contends that his current right shoulder rotator cuff tear is due to VA's negligent failure to supervise him on the ergometer.  Specifically, the Veteran contends that VA should have supervised the Veteran because he has a history of right shoulder rotator cuff tear.

In May 2015, the Veteran underwent a VA examination of the shoulders.  The examiner diagnosed right, Neer acromionectomy with rotator cuff repair with residual and internal derangement.  The examiner opined that it is less likely than not that any additional disability sustained as a result of the July 8, 1999 treatment resulted from carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of the VA in performance of either surgery.  The examiner stated that there was insufficient medical evidence to suggest that any additional disability sustained by the Veteran was due to carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of VA in the performance of either surgery.  

Initially, the Board notes that the examiner failed to opine whether the Veteran sustained additional disability as a result of VA treatment.  Second, the examiner referenced "either surgery' in the opinion and rationale; however, the Veteran's assertions do not pertain to any right shoulder surgery but rather relate to his exercising on an ergometer.  Finally, the opinion of the examiner does not contain a rationale for the negative opinion; rather, the Veteran just restated the negative opinion in the rationale.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  Thus, remand is necessary for further opinion.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Virtual folders should be forwarded to an examiner other than the individual who provided the May 2015 opinion.  (If no other qualified individual is available then the examiner who conducted the prior examination may respond.)  The examiner should provide further opinion as to the following:  

a)  Is it at least as likely as not (i.e., a 50 percent or greater chance) that the Veteran developed any 'additional disability' of the right shoulder/extremity as a result of VA hospital treatment on July 8, 1999.  The term 'additional disability' means any condition that did not exist immediately before the Veteran's July 8, 1999, treatment.  The examiner must compare the Veteran's condition immediately before and after the  July 8, 1999, treatment.  

b)  Is it at least as likely as not (i.e., a 50 percent or greater chance) that any 'additional disability' suffered as a result of the July 8, 1999, treatment resulted from carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of the VA, or that the cause of any 'additional disability' was an event which was not reasonably foreseeable.  

The examiner is to specifically address the Veteran's contention that VA was negligent for allowing him to use an ergometer without supervision in light of his longstanding history of rotator cuff tear. 

The examiner should provide an appropriate rationale for the opinion given and should provide the opinion even if it requires resort to speculation.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports of symptomatology, he must provide a reason for doing so.

2.  Then, readjudicate the § 1151 claim.  If the issue remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



